Citation Nr: 0930651	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  96-41 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for leukemia, to 
include as due to benzene exposure in service.

2.  Entitlement to an increased rating for psoriasis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 
1980 and from October 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1994 and May 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) and Board remand.  

The issue of entitlement to an increased rating for psoriasis 
is addressed in the remand portion of the decision below, and 
is again remanded to the RO via the Appeals Management Center 
in Washington, D.C.


FINDING OF FACT

The Veteran's leukemia began many years after active service, 
and is not shown by the medical evidence of record to be 
related to military service or to any incident therein, to 
include exposure to benzene.


CONCLUSION OF LAW

Leukemia was not incurred in or aggravated by active military 
service, to include as due to exposure to benzene.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for leukemia, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 


2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to a readjudication of the Veteran's 
claim, letters dated in March 1994, March 2006, and June 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re- adjudication of the claim).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his service personnel records, his VA 
treatment records, and his identified private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the Veteran was provided with a VA examination with 
regard to his claim, and he has not indicated that he found 
this examination to be inadequate.  38 C.F.R. § 3.159(c)(4); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
addition, the Board finds that the VA examination obtained in 
this case is more than adequate, as it provided sufficient 
detail to determine whether the Veteran's leukemia was 
related to service.  In July 2009, the Veteran sent in 
additional evidence, in the form of medical treatise 
articles, without a waiver of RO adjudication.  See 38 C.F.R. 
§ 20.1304(c) (2008) (holding that any additional pertinent 
evidence received by the Board that has not already been 
considered by the RO must be referred to the RO for 
consideration unless there has been a waiver of such 
consideration).  However, remand is not required because, as 
discussed in more detail below, the medical treatise evidence 
was not submitted in support of a medical opinion, does not 
apply specifically to the Veteran's claim, does not provide 
the required medical nexus relating the Veteran's leukemia to 


service, and is duplicative of similar medical treatise 
evidence already associated with the claims file and 
considered by the RO.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Veteran contends that he developed leukemia as a result 
of inservice exposure to benzene and other chemicals found in 
jet fuels.  In an April 2006 statement, the Veteran stated 
that he was in contact with jet fuels on a daily basis during 
service, and that he worked as a jet engine mechanic.  He 
reported that he was occasionally soaked in jet fuel, and 
that he inhaled the chemicals and absorbed them through his 
skin.  He has submitted numerous articles relating to the 
hazardous effects of benzene, and some articles which 
indicate a relationship between benzene exposure and 
leukemia.  He contends that these articles support a causal 
link between his benzene exposure during service and his 
leukemia.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
leukemia, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or 


injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records are negative for any 
findings or diagnoses of leukemia.  In addition, there is no 
objective evidence that the Veteran was exposed to benzene 
during service.  However, the Veteran's service personnel 
records show that his military occupational specialty was in 
aircraft mechanics.

The post-service medical evidence of record reveals that the 
Veteran was first diagnosed with leukemia in September 1993.  
Private and VA medical treatment records from September 1993 
through January 1994 reflect diagnoses of acute myelogenous 
leukemia, myocytic, M5 type.  A September 1993 VA treatment 
record shows that the Veteran had leukemia for three months 
prior to hospital admission.  He reported that he noticed 
increasing lymphadenopathy in his neck at that time, and that 
two weeks prior to hospital admission he noticed increased 
number and size of the lymph nodes in the groin and neck 
area.  He also reported a 60-pound weight loss over the prior 
year, sore throat two weeks prior to admission, fever and 
swollen bleeding gums one week prior to admission, and 
diffuse purpuric lesions over the lower extremities one week 
prior to admission.  A September 1993 bone marrow biopsy and 
aspiration, performed at a private hospital, revealed a 
diagnosis of myocytic M5 acute myelogenous leukemia.  The 
Veteran underwent chemotherapy.  Private treatment records 
from November 1993 through December 1993, and VA treatment 
records from December 1993 through January 1994, reveal that 
in November 1993, the Veteran underwent chemotherapy, total 
body irradiation, Hickman catheter placement, lumbar puncture 
with intrathecal methotrexate, and a subsequent allogenic 
bone marrow transplant.  The Veteran also underwent multiple 
platelet and red blood cell transfusions.  A December 1993 
bone marrow report showed hypocellularity, with marked 
decrease in erythroid precursors.

In a February 1996 letter, W. E., M.D., one of the Veteran's 
treating doctors who performed a bone marrow examination and 
diagnosed acute nonlymphocytic leukemia in September 1993, 
reported that "benzene and other solvent exposure had 


been associated with an increased risk of leukemia."  
However, Dr. E. concluded that "it was impossible to prove a 
cause and effect relationship between occupational exposure 
of this type and development of acute leukemia since leukemia 
is such an infrequent illness."

VA treatment records from January 1998 through May 2008 
reveal follow-up care for the Veteran's leukemia, status post 
bone marrow transplant.  The treatment records reflect that 
there was no evidence of graft versus host disease or 
recurrence of leukemia.  A February 2006 treatment record 
notes the Veteran's complaints of a 50-pound weight loss and 
a 6-centimeter axillary node.  Biopsies and computed 
tomography scans revealed left axillary lymphadenopathy, 
noted to be a progressive transformation of germinal centers.  
A January 2007 treatment record indicated that the Veteran's 
leukemia was "cured" by a bone marrow transplant.

In April 2009, the Veteran underwent a VA examination.  The 
Veteran reported a history of leukemia, and noted that he was 
a jet engine mechanic during service and was exposed to jet 
engine fuel every day during active duty service.  The 
Veteran also reported that he attended school and worked for 
a forklift company as an electrical assembler after service 
discharge.  Thereafter, he worked at the post office as a 
courier.  The Veteran also reported that he has smoked 14 to 
15 cigarettes per day since he was 15 years old, and that he 
drank beer socially on the weekends.  The Veteran stated that 
he had mononeucleosis when he was seven years old and a 
history of asymptomatic cholelithiasis.  Physical examination 
of the Veteran was essentially normal, and there was no 
lymphadenopathy.  After reviewing the Veteran's claims file, 
interviewing the Veteran, performing a physical examination 
of the Veteran, and performing medical research, the VA 
examiner concluded that the Veteran's leukemia was not 
related to active duty service.  The VA examiner cited 
medical treatises in support of his conclusion.  One medical 
treatise cited reflects that there was "no association 
observed between occupational jet fluid exposure and invasive 
cancer recurrence."  Another medical treatise cited 
indicates that "benzene is responsible for 88% of smoking-
induced leukemia and for 58% of smoking-induced [acute 
myeloid leukemia]."  The examiner noted the Veteran's 
history of exposure due to working as an electrical assembler 
and his history of 


mononucleosis in support of the conclusion, and ultimately 
determined that "there is less than 50% probability that 
[the Veteran's] leukemia was caused by his exposure to jet 
fluid while working as a mechanic."

The Board finds that the evidence of record does not support 
a finding of service connection for leukemia.  Leukemia was 
not shown in service and was not diagnosed within one year of 
service discharge.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the 
first post-service medical evidence of leukemia was in 
September 1993, over 7 years after service discharge.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  

However, there is a diagnosis of a current leukemia.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Nevertheless, there is no medical evidence of record which 
demonstrates a nexus between the Veteran's leukemia and his 
active duty service, to include exposure to benzene.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Although Dr. E. indicated that "benzene and other 
solvent exposure had been associated with an increased risk 
of leukemia," Dr. E. ultimately concluded that "it was 
impossible to prove a cause and effect relationship between 
occupational exposure of this type and development of acute 
leukemia. . . ."  A finding of service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2008); see also Morris v. West, 13 
Vet. App. 94, 97 (1999).  Thus, Dr. E.'s opinion as to the 
existence of such an association is of little probative value 
in determining whether the Veteran's leukemia is related to 
service.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence that does little more than suggest a 
possibility that illnesses might have been caused by service 
is insufficient to establish service connection).  

In addition, after reviewing the Veteran's claims file, 
interviewing the Veteran, performing a physical examination 
of the Veteran, and conducting medical research, the VA 
examiner concluded that "there is less than 50% probability 
that [the Veteran's] leukemia was caused by his exposure to 
jet fluid while working as a mechanic."  

The Board acknowledges the Veteran's statements that his 
leukemia is related to inservice benzene exposure.  Although 
the Veteran's statements are competent evidence to report his 
symptoms, his statements are not competent evidence as to the 
etiology of his leukemia.  See Barr, 21 Vet. App. at 307 
(noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).  

Moreover, although the Veteran submitted medical articles 
providing the risks associated with benzene exposure and 
indicating a link between benzene exposure and leukemia, the 
articles do not specifically address the Veteran's situation 
or provide a basis for a medical opinion of record.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that 
a medical article or treatise can provide support for a 
claim, but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).  Thus, the articles cannot be used to establish a 
medical nexus between the Veteran's leukemia and any exposure 
to benzene during service.

As there is no probative medical evidence which provides the 
required nexus between the Veteran's military service and his 
leukemia, the preponderance of the evidence is against the 
Veteran's claim, and the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for leukemia, to 
include as due to benzene exposure, is not warranted.  


ORDER

Service connection for leukemia, to include as due to benzene 
exposure, is denied.


REMAND

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disorders, effective October 23, 2008.  See 73 Fed. Reg. 
54708 (September 23, 2008); 38 C.F.R. § 4.118 (2008).  
Although the diagnostic code under which the Veteran's 
psoriasis is evaluated, 38 C.F.R. § 4.118, Diagnostic Code 
7613, was not altered at that time, Diagnostic Code 7613 
provides that the Veteran's psoriasis could also be rated 
under Diagnostic Codes 7801 through 7805, which were affected 
by the October 2008 amendments.  Thus, the Veteran must be 
provided with the amended skin regulations, and the Veteran's 
service-connected psoriasis must be considered under both the 
prior regulations and the amended regulations.  However, 
prior to the effective date of the change in the regulation, 
only the original version of the regulations can be applied.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-00 (2000), 65 
Fed. Reg. 33422 (2000).   

Accordingly, the case is remanded for the following action:

1.  The RO must provide VCAA notice to the 
Veteran regarding the issue of entitlement 
to an increased evaluation for psoriasis.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  The RO 
must also provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and notice that meets the 
requirements set out in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), to include 
notice that the Veteran must provide or 
request that VA obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his psoriasis and 
the consequent effect on employment and 
daily life; notice of the specific 
requirements of the pertinent diagnostic 
codes, to include notice of the old and 
the revised diagnostic codes for 
evaluating the skin; notice of the 
assignment of disability evaluations and 
effective dates; and notice of the types 
of evidence available to establish 
entitlement to an increased evaluation.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received, the 
claim on appeal must be readjudicated.  
The RO must consider all of the evidence 
in the Veteran's claims file, including 
the evidence received since the May 2009 
supplemental statement of the case.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  The 
supplemental statement of the case must 
provide both the previous and the revised 
diagnostic criteria pertaining to the 
skin, and must reflect that the RO 
considered the Veteran's claim under both 
the previous and the revised diagnostic 
criteria.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


